943 So. 2d 252 (2006)
Christopher James GREEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-938.
District Court of Appeal of Florida, Third District.
November 8, 2006.
Rehearing Denied November 30, 2006.
Bennett H. Brummer, Public Defender, and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Valentina M. Tejera and Laura Moszer, Assistant Attorneys General, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Pender v. State, 700 So. 2d 664 (Fla.1997); Richardson v. State, 246 So. 2d 771 (Fla.1971); Kiser v. State, 921 So. 2d 28 (Fla. 1st DCA 2006); State v. Rodriguez, 907 So. 2d 564 (Fla. 3d DCA 2005); Frazier v. State, 467 So. 2d 447 (Fla. 3d DCA 1985), review dismissed, 475 So. 2d 694 (Fla.1985).